Bigelow, J.
The selectmen of Chicopee had no authority to appoint a police officer, except under the St. of 1851, c. 162. It was therefore their duty to exercise the power conferred by the statute according to its terms. They could not enlarge the legal tenure of the office, which is fixed to be during their own pleasure. But it seems to us, that the power was properly executed by them in the present case, and that the appointment of the prosecutor was valid. It was expressly limited to continue only until the next annual election of town officers, being the time for which the selectmen, who made the appointment, were elected to office. They did not undertake to extend it beyond the term of their own official existence. Construed with reference to the authority conferred by the statute, this was equivalent to an appointment during their pleasure, because it was clearly in their power to remove the officer at any time during their continuance in office as selectmen of the town for that year. He was therefore appointed for that time, subject to be removed at their pleasure. The appointment not having been revoked at the time of the service of the warrant, the officer was still acting during their pleasure, and according to the legal tenure of his office. If he had undertaken to act after his removal by the selectmen; or if the appointment had been originally made by its terms to extend beyond the term of office of the selectmen who made it, and the officer had acted, by virtue of such authority, since that time expired ; his right to exercise the functions of the office would have been open to question. But as the case stands, we think the appointment was substantially according to the terms of the statute.

Exceptions overruled.